1
2
3
4                          UNITED STATES DISTRICT COURT
5
                          CENTRAL DISTRICT OF CALIFORNIA
6
7                                    SOUTHERN DIVISION

8
     CRAIG CUNNINGHAM,
9                                                 Case No. 8:18-cv-01093-AG-AGR
10                      Plaintiff,
           v.
11                                                ORDER OF DISMISSAL

12   PERFORMANCE SLC LLC,
     PERFORMANCE SETTLEMENT
13   LLC, DANIEL J. CRENSHAW, and
                                                  Action Filed: June 20, 2018
14   DOES 1-10,
                                                  Trial Date: Stayed
15                      Defendants.
16
17
18         The parties have submitted to the Court a Stipulation of Dismissal. For good
19   cause appearing, the Court ORDERS that the above-captioned action is dismissed in
20   its entirety, with prejudice with respect to the named defendants and without prejudice
21   with respect to the Does. Each party shall pay its own fees and costs.
22         The Court ORDERS the clerk to close the docket.
23
24         IT IS SO ORDERED.
25
26   Dated: October 10, 2019                _____________________________________
27                                          HON. ANDREW J. GUILFORD
28                                          UNITED STATES DISTRICT JUDGE
